Case 8:21-cv-00338-CJC-ADS Document 39-4 Filed 07/09/21 Page 1 of 3 Page ID #:379




                        Exhibit B
Case 8:21-cv-00338-CJC-ADS Document 39-4 Filed 07/09/21 Page 2 of 3 Page ID #:380




   From: Massey, Kathleen <kathleen.massey@dechert.com>
   Sent: Friday, June 4, 2021 1:14:16 PM
   To: Arun Subramanian <asubramanian@SusmanGodfrey.com>; Davida Brook
   <DBrook@susmangodfrey.com>; Krysta Pachman <KPachman@susmangodfrey.com>
   Cc: Cheffo, Mark <Mark.Cheffo@dechert.com>; Emily Cronin <ECronin@susmangodfrey.com>;
   Simon DeGeorges <SDeGeorges@susmangodfrey.com>; Yeary, Michelle
   <michelle.yeary@dechert.com>; Caroline DaCosta <CDaCosta@susmangodfrey.com>
   Subject: RE: Jane Doe v. MindGeek USA Inc.

   EXTERNAL Email
   Arun, Davida and Krysta –

   It was a pleasure to meet you last week, too.

   We would be happy to have a call on Tuesday afternoon any time from 2:00 on.

   However, we do not believe having a formal 26(f) conference would be appropriate at this time. As you
   know, Dechert only appeared in the case on May 24. As diligently as we have been proceeding, we have
Case 8:21-cv-00338-CJC-ADS Document 39-4 Filed 07/09/21 Page 3 of 3 Page ID #:381


   not yet had adequate time to prepare for a discussion of all of the topics required to be addressed at a
   Rule 26(f) conference and pursuant to the Local Civil Rules, especially given Judge Spaeth’s standing
   order that admonishes that the “[p]arties shall not agree to or file pro forma discovery plans.”

   Moreover, we believe holding a 26(f) conference at this time would be a waste of resources. As
   discussed during our call last week, by the end of the month, we intend to move to dismiss the complaint
   in its entirety. Our motion will address several key legal issues, the resolution of which do not require fact
   discovery. If the motion is granted, it will be dispositive of the entire case and a 26(f) conference will be
   unnecessary. Accordingly, we believe good cause exists for postponing the Rule 26(f) conference and
   formally request that plaintiff stipulate to adjourning the deadline for filing a 26(f) report until after the court
   has decided the anticipated motion to dismiss.

   Notwithstanding the foregoing, we are willing to discuss the issues you propose discussing, as well as the
   following additional topics covered by Rule 26(f) and the Local Civil Rules:

          a confidentiality order;
          timing for the Rule 26(f) conference;
          dismissal of the defendant entity that was liquidated before this suit was filed;
          whether and to what extent the procedures in the Manual for Complex Litigation should be utilized;
          and
          the ADR provisions set forth in the Local Civil Rules.

   We are not aware of any authority supporting the proposition that Defendants are required to disclose
   information about their and their affiliates’ potential transactions. If you are aware of such authority,
   please let us know.

   Thank you.

   Kathleen.

   Kathleen N. Massey

   Dechert LLP
   +1 212.698.3686 Direct
   kathleen.massey@dechert.com
   dechert.com
